Citation Nr: 0917216	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 60 percent for the 
period from July 21, 2003 to December 18, 2003.

2.  Entitlement to a rating in excess of 10 percent for the 
period from December 19, 2003 to January 2, 2005.

3.  Entitlement to a compensable rating for the period from 
January 3, 2005 to July 24, 2005.

4.  Entitlement to a rating in excess of 10 percent for the 
period beginning July 25, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to 
September 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folders.

The Board notes that during the March 2009 hearing, after the 
case was certified on appeal, the Veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  The Veteran's hyperthyroidism for the period from July 21, 
2003 to December 18, 2003 was not productive of thyroid 
enlargement, muscular weakness, loss of weight, and sympathetic 
nervous system, cardiovascular or astrointestinal symptoms.

2.  The Veteran's hyperthyroidism for the period from December 
19, 2003 to January 2, 2005 was not productive of tachycardia, 
tremors, increased pulse pressure or blood pressure, emotional 
instability, fatigability, enlarged thyroid, eye involvement, 
muscular weakness, loss of weight, and sympathetic nervous 
system, cardiovascular or astrointestinal symptoms.

3.  The Veteran's hyperthyroidism for the period from January 
3, 2005 to July 24, 2005 was not productive of requiring 
continuous medication, tachycardia, tremors, increased pulse 
pressure or blood pressure, emotional instability, 
fatigability, enlarged thyroid, eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular or astrointestinal symptoms.

4.  The Veteran's hyperthyroidism for the period beginning July 
25, 2005 was productive of emotional instability, tachycardia, 
fatigability and increased blood pressure but not enlarged 
thyroid, muscular weakness, and sympathetic nervous system, 
cardiovascular, or astrointestinal symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
hyperthyroidism were not met for the period from July 21, 2003 
to December 18, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic 
Code 7900 (2008).

2.  The criteria for a rating in excess of 10 percent for 
hyperthyroidism were not met for the period from December 19, 
2003 to January 2, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, 
Diagnostic Code 7900 (2008).

3.  The criteria for a compensable rating for hyperthyroidism 
were not met for the period from January 3, 2005 to July 24, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7900 (2008).

4.  The criteria for a rating of 60 percent, but not higher, 
for hyperthyroidism were met for the period beginning July 25, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7900 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision with 
respect to downstream elements (such as an effective date) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of prejudice with regard to the notice in this case, 
hence further VCAA notice is not required with regard to the 
initial rating appeals.


The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  Additionally, the Veteran has been provided necessary 
VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but the higher of 
two evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2008).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Analysis

When, as here, the Veteran timely appeals the rating initially 
assigned for his disability, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's hyperthyroidism is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7900, which provides a 10 percent rating for 
hyperthyroidism with tachycardia, which may be intermittent, 
and tremor; or where continuous medication is required for 
control. A 30 percent rating is warranted for hyperthyroidism 
with tachycardia, tremor, and increased pulse pressure or blood 
pressure. A 60 percent rating is appropriate when 
hyperthyroidism causes emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure. A 
100 percent rating is provided where there is thyroid 
enlargement, tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and sympathetic 
nervous system, cardiovascular or gastrointestinal symptoms. 38 
C.F.R. § 4.119, Diagnostic Code 7900.

For the period from July 21, 2003 to December 18, 2003

The Veteran filed his original claim for service connection for 
hyperthyroidism on July 21, 2003, noting that he had heart 
palpitations, weight loss and mood swings.  

A June 2003 private treatment record shows the Veteran's 
complaints of fatigue, blurred vision, tremors and feeling 
nervous and that the Veteran had high thyroid hormone levels. 

A May 2003 VA treatment record noted that the Veteran's labs 
showed that the Veteran had hyperthyroidism. In July 2003, the 
Veteran had symptoms of chronic heart palpitations, weight 
fluctuations due to hyperthyroidism.  The VA records also show 
that the Veteran reported feeling a racing heart and heart 
beating in his throat.  He was on medication for hypertension.

In September 2003, a Thyroid untrasound report stated that 
there were two small hypoechoic structures on the anterior 
portion of the left lobe and probably cystic.  The isthmus was 
enlarged and the right lobe unremarkable.

A September 2003 VA treatment record shows that the Veteran was 
on medication for hyperthyroidism.

An August and November 2003 private treatment record notes that 
the Veteran was taking medication for hyperthyroidism.

The Boards finds that a higher rating for this period is not 
warranted.  Although the Veteran's hyperthyroidism included 
symptoms of emotional instability, tachycardia, and increased 
blood pressure, there was no evidence of Thyroid enlargement, 
weakness, loss of weight or sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  Therefore, a 
rating of 60 percent is adequate under the regulations and a 
total rating is not warranted.

For the period from December 19, 2003 to January 2, 2005

On December 19, 2003, the Veteran appeared to be euthyroid.  
The Veteran reported taking Methimazole for his 
hyperthyroidism.  But besides dry eye on occasion, he was 
asymptomatic.

In November 2004, the Veteran's medication was stopped because 
the thyroid was underactive. 

A December 2004 VA treatment record notes that the Veteran was 
on Methemazole for hyperthyroidism and that he had heart 
palpitations for a week.

The Board finds that a higher rating for this period is not 
warranted.  During this time, the Veteran was asymptomatic 
besides dry eye on occasion.  He was taking Methemazole for his 
hyperthyroidism most of the time.  Therefore, a higher rating 
is not warranted during this time.

For the period from January 3, 2005 to July 24, 2005

On January 3, 2005, the Veteran reported that he was off 
Methemazole for his thyroid.

A February 23, 2005 private treatment record notes that the 
Veteran was asked to stop Tapazole because his TSH had 
increased to 14.28.  On physical examination, the Veteran's 
thyroid was slightly enlarged.  The labs showed thyroid level 
was normal.  The physician noted that the Veteran will not need 
to go back on anti-thyroid medication at this time.  

Besides being slightly enlarged, there is no indication that 
the Veteran had any symptoms of hyperthyroidism during this 
time.  Also, the Veteran was not required to take continuous 
medication for hyperthyroidism.  Therefore, a compensable 
rating during this time is not warranted.

The period beginning July 25, 2005

A July 25, 2005 private treatment record showed that the 
Veteran's thyroid levels were high and he complained of 
palpitations.  The physician resumed his medication for 
hyperthyroidism.   

An October 2005 treatment record shows continued treatment of 
Tapazole for the Veteran's hyperthyroidism.

Also, in October 2005, the Veteran reported many mood swings 
due to hyperthyroidism.  The Veteran also reported that he was 
back on medication for his hyperthyroidism. Also stated that he 
had weight fluctuations.

A November 2005 VA treatment records show treatment for 
depression.

In February 2006, the Veteran was afforded a VA examination for 
hyperthyroidism.  At the time of the examination, the Veteran 
did not have excessive feelings of warmth.  He has had some 
weight loss at the beginning of his disease but now is 15 
pounds over his normal weight.  The Veteran did not have 
fatigability or muscular weakness.  The examiner noted that the 
Veteran may possibly have some mild emotional instability.  The 
Veteran does have heart racing approximately once a week, 
lasting 20 seconds.  He had no other cardiac symptoms.  His 
last thyroid check was in September 2005.  The Veteran reported 
sweating every night.  He takes Methemazole every day which 
controls almost all of his symptoms of hyperthyroidism.  He 
also takes Atenolol for hypertension.  His blood pressure was 
labile.  There were no enlarged nodes and his thyroid was not 
palpable.  Reflexes were active and equal throughout.  His 
muscle strength was normal and he did not have a tremor.  The 
examiner diagnosed the Veteran with hyperthyroidism that was 
controlled with medication.  The Veteran also had hypertension.  

Also, in February 2006, the Veteran was afforded a VA 
examination for his eyes to determine if he had any 
disabilities of his eyes that could be attributed to his 
hyperthyroidism.  The Veteran reported that his right eye 
bulged mildly and that he has dry eyes.  Visual acuity at far 
without correction for the right eye and left eye were 20/400.  
Best correctable visual acuity at far was 20/20 in both eyes.  
There appeared to be a slight proptosis of the right eye.  The 
right eye measured 19 millimeters and the left eye measured 16 
millimeters indicating a 3 millimeter forward protrusion of the 
right globe.  He was diagnosed with thyroid exophthalmus of the 
right eye.  The examiner stated that there is moderate thyroid-
caused visual pathology; however, there was no visual 
impairment or disability, since visual acuity was 20/20.  

In March 2009, the Veteran was afforded a hearing.  During the 
hearing, the Veteran noted that he had palpitations as well as 
fatigue.

Under DC 7900, Note (1) states that if disease of the heart is 
the predominant finding, evaluated as hyperthyroid heart 
disease (7008) if doing so would result in a higher evaluation 
than using the criteria above.  38 C.F.R. § 4.119, DC 7900.  
Note (2) states that if ophthalmopathy is the sole finding 
evaluate as field vision, impairment of (DC 6080); diplopia (DC 
6090); or impairment of central visual acuity (DC 6061-6079).

A disease of the heart is not the predominant finding in this 
case, therefore evaluating the Veteran's hyperthyroidism under 
7008 is not warranted.  In addition, although the Veteran has 
had tachycardia, there is no indication or diagnosis showing 
supraventicular arrhythmias or atrial fibrillation.

Also, ophthalmopathy is not the sole finding in this case and 
therefore, the regulations referring to eye disabilities are 
not applicable.  Even if the Veteran's eye disability was rated 
under these regulations, his diagnosis of thyroid exophthalmus 
is none compensable.  The Veteran has no field visual 
impairment, diplopia or impairment of central visual acuity.  
The best distant vision obtainable after best correction by 
glasses is the basis of ratings.  38 C.F.R. §4.75.  The Veteran 
had 20/20 visual acuity after correction.  Therefore, a rating 
under the regulations referring to the eyes does not provide 
for a higher rating for the Veteran's hyperthyroidism. 

During this period, the Veteran had a racing heartbeat and 
reported mood swings, depression, weight fluctuation, and 
fatigue.  It was also shown that the Veteran had hypertension 
and high blood pressure.  He stated that he did not have 
tremors.  The February 2006 examiner found that he had normal 
muscle strength.  Because the Veteran did not have a tremor, a 
30 percent rating is not warranted.  A 60 percent rating is 
warranted because he had emotional instability, tachycardia, 
fatigability and increased blood pressure during this period.  
The Board acknowledges that it is uncertain from the medical 
evidence whether the Veteran's emotional instability is due to 
his hyperthyroidism; however, 2 separate VA examiners noted 
these findings as part as the hyperthyroidism examination. The 
records show that the Veteran has been treated for depression 
during this period.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  A total rating for the Veteran's hyperthyroidism for 
this period is not warranted because there is no evidence of an 
enlarge thyroid, muscular weakness, and sympathetic nervous 
system, cardiovascular or astrointestinal symptoms.  For these 
reasons, the Veteran is entitled to a 60 percent rating for 
this period.  

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating. Id.

In this case, the Veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the Veteran's 
service-connected disability presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The Veteran's schedular evaluation is intended to compensate 
him for considerable time lost from employment consistent with 
those evaluations.  38 C.F.R. § 4.1.  There is no evidence of 
marked interference with employment.  Besides occasional missed 
work due to doctor appointments, there does not seem to be 
considerable time lost from employment.  The Veteran did take 
some time off from work for counseling.  But it is uncertain 
whether the Veteran's emotional instability is due to 
hyperthyroidism.  The evidence also does not show frequent 
periods of hospitalization or other evidence that would render 
impractical the application of the rating schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 60 percent for the period 
from July 21, 2003 to December 18, 2003, is denied.

 Entitlement to a rating in excess of 10 percent for the period 
from December 19, 2003 to January 2, 2005, is denied.

Entitlement to a compensable rating for the period from January 
3, 2005 to July 24, 2005, is denied.

Entitlement to a rating of 60 percent for the period beginning 
July 25, 2005, is granted, subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


